Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that the policy was not produced, and it was not established that it was lost or destroyed, and, therefore, secondary evidence as to its contents was not competent; furthermore it appears that the employer did not pay premiums calculated on the work of the particular job in which the claimant was injured. There should be further proof on the question of' the coverage of this particular work. Davis, Whitmyer and Hasbrouck, JJ., concur; Van Kirk, P. J., and Hinman, J., vote for dismissal on the ground that the proof is sufficient, and discloses that the Thirty-sixth street job was not covered by the policy.